Citation Nr: 1754871	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-41 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The case was certified to the Board by the RO in Chicago, Illinois. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain an addendum opinion regarding the etiology of the claimed hearing loss and tinnitus. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In March 2015,  a VA examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not incurred in or otherwise related to active-duty service. While the examiner listed relevant evidence associated with the claims file, she failed to provide an explicit rationale as to why the cited evidence supported the opinion reached. Therefore, the March 2015 VA examination is inadequate and remand is warranted to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the examiner who conducted the March 2015 VA audiological examinations access to the appellant's VBMS and Virtual VA files for review. If that examiner is no longer available, forward the request to an appropriate examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss was incurred in or is otherwise related to the Veteran's period of active-duty service, to include due to in-service noise exposure?

b) Is it at least as likely as not (50 percent probability or greater) that tinnitus was incurred in or is otherwise related to the Veteran's period of active-duty service, to include due to in-service noise exposure? 
  
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training."

2. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

